Case 2:18-cv-10205-DSF-DFM Document 38 Filed 05/13/19 Page 1 of 12 Page ID #:622




                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA




      B.Q., a minor, by and through  CV 18-10205 DSF (DFMx)
      his Guardian ad Litem, Carolyn
      Rodriguez-Q.,                  Order GRANTING Brunett’s
            Plaintiff,               Motion to Dismiss (Dkt. 25),
                                     DENYING Brunett’s Motion to
                       v.            Strike (Dkt. 25), GRANTING
                                     in PART and DENYING in
      ALEXANDER DEKOK, et al.,       PART Dekok’s Motion to
            Defendants.              Dismiss (Dkt. 26), and
                                     DENYING Dekok’s Motion to
                                     Strike (Dkt. 27)


        Defendants Alexander Dekok and Tonya Brunett move to
     dismiss Plaintiff B.Q.’s First Amended Complaint.

                          I.   Factual Allegations

       Plaintiff, a practicing Muslim, was a seventh-grade student at
     Mesa Elementary School, part of the Mesa Union School District
     (MUSD), during the 2017-18 school year. Dkt. 21, First Am.
     Compl. (FAC), ¶¶ 17, 18.

        Alexander Dekok taught Plaintiff’s seventh-grade social studies
     class. Id. ¶ 20. Dekok did not address Plaintiff by his legal name
     during class, instead calling him “Bill.” Id.

        On October 24, 2017, Dekok passed out a worksheet, taken
     from a website, to his seventh-grade students (including Plaintiff)
     containing various false statements about Sharia law and Islamic
Case 2:18-cv-10205-DSF-DFM Document 38 Filed 05/13/19 Page 2 of 12 Page ID #:623




     practices. Id. ¶ 26-27. The worksheet included false statements
     such as: “a man can marry an infant girl and consummate the
     marriage when she is 9 years old,” and “a woman or girl who
     alleges rape without producing 4 male witnesses is guilty of
     adultery.” Id. ¶ 28; id., Ex. A. 1 The worksheet makes repeated
     references to rape. Id. ¶ 29. The back of the worksheet asks
     students to compare the culture depicted on the worksheet to
     American culture. Id. ¶ 31.2 Dekok also showed two YouTube
     videos to his class during this lesson, which contained images of
     Muslims engaged in various violent behavior, fighting with guns,
     and whipping and enslaving each other with chains. Id. ¶ 32.
     Plaintiff was extremely upset by the lesson, id. ¶ 38, and was
     unable to attend several classes due to fear that Dekok hated
     Muslims and might harm him. Id. ¶ 44.

        On October 26, 2017, the Council on American-Islamic
     Relations-Los Angeles (CAIR-LA) filed a Uniform Complaint on
     behalf of Plaintiff. Id. ¶ 40. Plaintiff returned to school on
     November 1, 2017, on the condition that he would not have to
     attend Dekok’s class. Id. ¶ 44.3

        On December 22, 2017, MUSD issued a Written Report of
     Findings and Decision. Id. ¶ 54; id., Ex. C. Brunett and Turner
     voted to reject the Uniform Complaint. Id. ¶ 54. Plaintiff’s
     mother, who is a member of the Board, was not involved in any
     Board discussions pertaining to this incident. Id. ¶ 52. None of
     the other Board members spoke with Plaintiff’s mother regarding

     1Although the FAC refers to various “Attachments,” the Court will refer to
     them as Exhibits.
     2 Exhibit A to the FAC actually states: “Compare these ideas to the
     laws/cultures you are used to.”
     3The FAC does not specify when Plaintiff left school, but there appear to
     have been five school days between October 24 and November 1, 2016.



                                           2
Case 2:18-cv-10205-DSF-DFM Document 38 Filed 05/13/19 Page 3 of 12 Page ID #:624




     the incident. Id. ¶ 53. At the December meeting of the Board,
     Brunett said: “Around here, we say Merry Christmas.” Id.

        In January 2018, CAIR-LA appealed MUSD’s report to the
     California Department of Education (CDE). Id. ¶ 103. On March
     5, 2018, the CDE issued a decision granting the appeal, finding
     MUSD’s conclusion that it did not discriminate was not consistent
     with law. Id. ¶ 104; id., Ex. W. The CDE also concluded that
     Dekok’s lesson constituted discrimination based on religion in
     violation of California Education Code § 220. Id. ¶ 107.

        Plaintiff has since left Mesa Elementary School. Id. ¶ 111.

                             II. Legal Standard

        Rule 12(b)(6) allows an attack on the pleadings for failure to
     state a claim on which relief can be granted. “[W]hen ruling on a
     defendant’s motion to dismiss, a judge must accept as true all of
     the factual allegations contained in the complaint.” Erickson v.
     Pardus, 551 U.S. 89, 94 (2007) (per curiam). However, a court is
     “not bound to accept as true a legal conclusion couched as a
     factual allegation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
     (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).
     “Nor does a complaint suffice if it tenders ‘naked assertion[s]’
     devoid of ‘further factual enhancement.’” Id. (quoting Twombly,
     550 U.S. at 557) (alteration in original) (citation omitted). A
     complaint must “state a claim to relief that is plausible on its
     face.” Twombly, 550 U.S. at 570. This means that the complaint
     must plead “factual content that allows the court to draw the
     reasonable inference that the defendant is liable for the
     misconduct alleged.” Iqbal, 556 U.S. at 678. There must be
     “sufficient allegations of underlying facts to give fair notice and to
     enable the opposing party to defend itself effectively . . . and
     factual allegations that are taken as true must plausibly suggest
     an entitlement to relief, such that it is not unfair to require the


                                       3
Case 2:18-cv-10205-DSF-DFM Document 38 Filed 05/13/19 Page 4 of 12 Page ID #:625




     opposing party to be subjected to the expense of discovery and
     continued litigation.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir.
     2011).

        Ruling on a motion to dismiss will be “a context-specific task
     that requires the reviewing court to draw on its judicial experience
     and common sense. But where the well-pleaded facts do not
     permit the court to infer more than the mere possibility of
     misconduct, the complaint has alleged—but it has not ‘show[n]’—
     ‘that the pleader is entitled to relief.’” Iqbal, 556 U.S. at 679
     (alteration in original) (citation omitted) (quoting Fed. R. Civ. P.
     8(a)(2)).

                                III. Discussion

     A.     Claims under Section 220 (Fourth Cause of Action)

        Both Dekok and Brunett move to dismiss Plaintiff’s Fourth
     Cause of Action under California Education Code § 220, arguing
     they are not proper defendants under the statute.

          Section 220 provides in part:

            No person shall be subjected to discrimination on the
            basis of disability, gender, gender identity, gender
            expression, nationality, race or ethnicity, religion,
            sexual orientation, or . . . immigration status, in any
            program or activity conducted by an educational
            institution that receives, or benefits from, state
            financial assistance, or enrolls pupils who receive state
            student financial aid.

     A California Court of Appeal held that a trial court’s ruling that
     § 220 does not apply to individual defendants was “consistent with
     federal law, where it is well established that only a funding




                                          4
Case 2:18-cv-10205-DSF-DFM Document 38 Filed 05/13/19 Page 5 of 12 Page ID #:626




     recipient, and not individuals, can be liable under Title IX.”
     Donovan v. Poway, 167 Cal. App. 4th 567, 584 n.3 (2008).

        Plaintiff argues that this Court should look to Sandoval v.
     Merced Union High School, No. CV F-06-066 REC/DLB, 2006 WL
     1171828 (E.D. Cal. May 1, 2006). Sandoval, which predates
     Donovan, is not persuasive. Sandoval concludes that various
     Education Code sections, including § 220, give rise to a private
     right of action. Sandoval, 2006 WL 1171828 at *4. But it does not
     specifically state whether § 220 can be brought against individual
     defendants.

        Dekok and Brunett are individuals, not funding recipients.
     Following Donovan, the Court therefore DISMISSES Plaintiff’s
     Fourth Cause of Action against Dekok and Brunett, without leave
     to amend.

        In addition, although Dr. Stephen Bluestein and Jeff Turner
     did not move to dismiss Plaintiff’s Fourth Cause of Action, they
     are improper defendants for the same reason. Because there is no
     possibility that Plaintiff can recover against any of the individual
     Defendants, the Court also DISMISSES Plaintiff’s Fourth Cause
     of Action against Dr. Bluestein and Turner, without leave to
     amend.4

     B.    Plaintiff’s Constitutional Claims (First, Second, and
           Third Causes of Action)

       Plaintiff brings three causes of action under 42 U.S.C. § 1983
     against all Defendants in their individual capacities for violations




     4 A district court may sua sponte dismiss a claim under Fed. R. Civ. P.
     12(b)(6) without notice where the claimant cannot possibly obtain relief. See,
     e.g., Omar v. Sea-Land Serv., Inc., 813 F.2d 986, 991 (9th Cir. 1987).



                                           5
Case 2:18-cv-10205-DSF-DFM Document 38 Filed 05/13/19 Page 6 of 12 Page ID #:627




     of the First Amendment’s Establishment Clause and the
     Fourteenth Amendment’s Equal Protection Clause.

           1.     Defendants Can Be Sued in Their Individual
                  Capacity

        Both Dekok and Brunett move to dismiss Plaintiff’s
     constitutional claims because they were brought against them in
     an individual capacity, rather than an official capacity.

        “Personal-capacity suits seek to impose personal liability upon
     a government official for actions he takes under color of state law.”
     Kentucky v. Graham, 473 U.S. 159, 165 (1985). 5 “Official-capacity
     suits, in contrast, ‘generally represent only another way of
     pleading an action against an entity of which an officer is an
     agent.’” Id. at 165-66 (citing Monell v. N.Y.C. Dep’t of Social
     Services, 436 U.S. 658, 690 n.55 (1978)).

        Defendants’ arguments that because their actions were
     undertaken during the course of their duties, they can only be
     sued under § 1983 in their official capacity is simply wrong. See
     Stivers v. Pierce, 71 F.3d 732, 750 (9th Cir. 1995) (citing Hafer v.
     Melo, 502 U.S. 21, 31 (1991)) (“The fact that the defendants were
     acting under color of state office does not shield them from
     personal liability under section 1983.”). If this were the case, it
     would, in effect, provide absolute immunity to any action taken by
     a government official while acting under color of state law. 6


     5A “personal-capacity” suit under § 1983 is the same thing as an “individual-
     capacity” suit. See Graham, 473 U.S. at 165 n.10.
     6 It would also, in effect, fully immunize public school teachers under the
     Eleventh Amendment. See Corales v. Bennett, 567 F.3d 554, 573 (9th Cir.
     2009) (citing Belanger v. Madera Unified Sch. Dist., 963 F.2d 248, 254
     (9th Cir. 1992)) (holding school districts in California are immune from
     § 1983 claims by virtue of the Eleventh Amendment).



                                           6
Case 2:18-cv-10205-DSF-DFM Document 38 Filed 05/13/19 Page 7 of 12 Page ID #:628




     Neither Dekok nor Brunett is entitled to dismissal of Plaintiff’s
     constitutional claims on this ground.

           2.     Constitutional Claims Against Brunett

        Brunett moves to dismiss all three of Plaintiff’s constitutional
     claims. Plaintiff pleads that the following actions show Brunett
     was personally involved in the deprivation of Plaintiff’s civil
     rights: her vote as a member of the Board against the Uniform
     Complaint, and a comment she made to Plaintiff’s mother that
     “Around here, we say Merry Christmas.” FAC ¶¶ 53-54.

        The elements of a Section 1983 claim are: (1) violation of rights
     protected by the Constitution or created by federal statute,
     (2) proximately caused (3) by conduct of a “person” (4) acting
     “under color of state law.” Crumpton v. Gates, 947 F.2d 1418,
     1420 (9th Cir. 1991).

        Brunett argues that she is incapable of acting individually to
     issue the school district’s decision on the Uniform Complaint.
     Dkt. 25 at 8-9. The Court must therefore consider whether
     Brunett’s vote as a member of the Board could have proximately
     caused Plaintiff’s alleged constitutional injury.

       Plaintiff alleges (on information and belief) that Brunett (and
     Superintendent Turner) voted against his Uniform Complaint,
     and that they harbored discriminatory intent when they did so. 7

     7 Brunett asserts that her vote is protected from disclosure under the Brown
     Act. Dkt. 25 at 12 n.2. As have multiple district courts in this Circuit, the
     Court declines to find that the Brown Act creates a privilege that would
     prevent disclosure of Brunett’s vote. See Kaufman v. Board of Trustees, 168
     F.R.D. 278, 280 (C.D. Cal. 1996) (“[T]he Brown Act does not establish an
     evidentiary privilege at all; rather, it merely permits the withholding of
     certain information from the public generally.”); see also N. Pacifica, LLC v.
     City of Pacifica, 274 F. Supp. 2d 1118, 1126 (N.D. Cal. 2003) (“The Brown Act
     is not a privilege recognized under federal law.”).



                                           7
Case 2:18-cv-10205-DSF-DFM Document 38 Filed 05/13/19 Page 8 of 12 Page ID #:629




     FAC ¶ 54. Because the Board acts by majority vote, see Cal. Educ.
     Code § 35164, Brunett argues that a single vote did not cause the
     denial of the Uniform Complaint that allegedly violated Plaintiff’s
     constitutional rights.

        Brunett cites Kawaoka v. City of Arroyo Grande, 17 F.3d 1227
     (9th Cir. 1994), cert. denied, 513 U.S. 870. Kawaoka holds that a
     municipality cannot be held liable under a § 1983 equal protection
     challenge based solely on discriminatory statements by a single
     council member. Id. at 1239 (“[T]he fact that Olsen made two
     deplorable comments off-duty does not mean that the City may be
     held liable for discrimination.”). In reaching that conclusion, the
     Ninth Circuit considered whether certain statements made by a
     member of the city council to the plaintiffs’ real estate agent,
     statements described by the Ninth Circuit as “insensitive and
     disturbing and . . . evidence of prejudice” were sufficient to raise a
     claim that a government action was motivated by racial
     discrimination. Id. Finding that there was a rational basis for the
     city council’s actions (a general plan and temporary water
     moratorium), the Ninth Circuit held that one statement without
     additional evidence is insufficient to state a claim for racial
     discrimination under the Equal Protection Clause. Id. (citing Fed.
     Deposit Ins. Corp. v. Henderson, 940 F.2d 465, 471 (9th Cir.
     1991)).

        Brunett also points to Jeffries v. Harleston, 52 F.3d 9, 14
     (2d Cir. 1995). There the Second Circuit held that “elementary
     principles of causation compel the conclusion” that the plaintiff’s
     constitutional rights were not violated because there was no
     reasonable probability that six defendants tainted a vote to
     demote the plaintiff, even if the defendants had malicious intent,
     because nine votes based on legitimate grounds were a
     superseding cause. Therefore, the six defendants could not have
     caused a cognizable injury to the plaintiff. Id.


                                       8
Case 2:18-cv-10205-DSF-DFM Document 38 Filed 05/13/19 Page 9 of 12 Page ID #:630




        Looking to these cases for guidance, the Court finds Plaintiff
     has not stated a claim. Plaintiff has not pleaded sufficient facts
     showing the allegedly discriminatory vote of Brunett, even
     assuming her vote was discriminatory, was the proximate cause of
     any potential violation of Plaintiff’s constitutional rights. There
     are no specific factual allegations that any other member of the
     Board acted (or voted) with improper purpose, and only one
     member of the Board 8 (Brunett) is a Defendant here. The Court
     concludes that Plaintiff has failed to sufficiently plead that
     Brunett’s single vote was the proximate cause of any
     constitutional harm suffered by Plaintiff.

        More generally, Plaintiff argues that by “ratifying” the actions
     of Dekok, Brunett should be held liable under § 1983. Under
     § 1983, a “plaintiff must allege facts, not simply conclusions, that
     show that an individual was personally involved in the deprivation
     of his civil rights.” Barren v. Harrington, 152 F.3d 1193, 1194
     (9th Cir. 1998) (emphasis added). Further, vicarious liability is
     not applicable to suits under § 1983, although supervisory officials
     may be liable on the basis of their own acts or omissions. See
     Iqbal, 556 U.S. at 676; Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir.
     2011). Accordingly, claims that supervisors are liable under
     § 1983 must plead specific facts demonstrating that their acts or
     omissions caused a deprivation of Plaintiff’s constitutional rights.
     The Court finds Plaintiff’s allegations are insufficient to show that
     Brunett was personally involved in the deprivation of Plaintiff’s




     8   It is not clear whether Turner is a member of the Board.



                                             9
Case 2:18-cv-10205-DSF-DFM Document 38 Filed 05/13/19 Page 10 of 12 Page ID #:631




     civil rights9 or that Brunett was Dekok’s supervisor.10 The FAC
     fails to plead “factual content that allows the court to draw the
     reasonable inference that the defendant is liable for the
     misconduct alleged.” Iqbal, 556 U.S. at 678.11

         Plaintiff’s First, Second, and Third Causes of Action against
     Brunett are DISMISSED, with leave to amend. Brunett’s motion
     to strike is DENIED as moot.

     C.    Qualified Immunity

        Dekok argues he is entitled to qualified immunity. Dekok’s
     argument, insofar as the Court understands it, is that he is
     entitled to qualified immunity because he was performing within
     his discretion as a school teacher when he created his lesson plan.
     Dkt. 26, at 7-9.

       Qualified immunity is more than a mere defense at trial; it is
     an entitlement not to stand trial or face the other burdens of

     9 The Court also finds that Brunett’s alleged statement regarding Christmas,
     without any allegation that it was made in the presence of Plaintiff, could not
     on its own be the proximate cause of a constitutional injury to Plaintiff. This
     distinguishes the case from S.V. v. Delano Union Sch. Dist., 2018 WL 400321
     at *2 (E.D. Cal. Jan. 12, 2018) (citing Doe v. L.A. Unified Sch. Dist., No. 2:16-
     cv-00305-CAS (JEMx), 2017 WL 797152 (C.D. Cal. Feb. 27, 2017)). In S.V.,
     cited by Plaintiff, the comments at issue were made directly to the plaintiff.
     Id.
     10Plaintiff does not allege that the other Board members supervised Dekok
     (unless Turner is also a Board member).
     11Plaintiff’s FAC, and his oppositions to Brunett and Dekok’s motions to
     dismiss, are vague and confusing. Plaintiff pleads three different
     constitutional claims against four individual defendants. For each claim,
     Plaintiff should be clear as to which facts give rise to a plausible inference
     that he can recover against that defendant under that claim. Plaintiff should
     also take care to plead facts concerning how each individual Defendant was
     personally involved in the deprivation of his civil rights, under each claim.



                                            10
Case 2:18-cv-10205-DSF-DFM Document 38 Filed 05/13/19 Page 11 of 12 Page ID #:632




     litigation. Mitchell v. Forsyth, 472 U.S. 511, 526 (1985). Because
     the benefit of immunity is effectively lost if the case erroneously
     goes to trial, the Supreme Court repeatedly has stressed the
     importance of resolving immunity questions at the earliest
     possible stage of the litigation. Saucier v. Katz, 533 U.S. 194,
     200-01 (2001) overruled in part by Pearson v. Callahan, 555 U.S.
     223 (2009). To determine if a defendant is entitled to qualified
     immunity, the Court must ask “two questions: (1) whether, taking
     the facts in the light most favorable to the nonmoving party, the
     government official’s conduct violated a constitutional right, and
     (2) whether the right was clearly established at the time of the
     alleged misconduct.” C.F. ex rel. Farnan v Capistrano Unified
     Sch. Dist., 654 F.3d 975, 986 (9th Cir. 2011) (citing Saucier, 533
     U.S. at 200-01).

        Dekok’s motion, after citing various precedents, completely
     ignores the questions the Court must consider. See Dkt. 26, at 7-
     9. It is not the role of the Court to make parties’ arguments for
     them. See Indep. Towers of Wash. v. Washington, 350 F.3d 925,
     929 (9th Cir. 2003). Because Dekok completely ignores these
     questions, the Court is not able to decide whether he is entitled to
     qualified immunity at this time.

         The Court acknowledges the need to address immunity issues
     at the earliest possible stage of litigation. But because the Court
     is granting Plaintiff leave to amend, Dekok may again move to
     dismiss Plaintiff’s claims on qualified immunity grounds after
     Plaintiff files an amended complaint. Dekok’s counsel is
     encouraged to carefully review qualified immunity law before
     filing this motion, and to carefully address whether, for each claim
     asserted against him, he is entitled to qualified immunity. 12



     12   Dekok’s motion to strike is DENIED.



                                           11
Case 2:18-cv-10205-DSF-DFM Document 38 Filed 05/13/19 Page 12 of 12 Page ID #:633




                                  IV. Conclusion

        Plaintiff’s Fourth Cause of Action is DISMISSED, without
     leave to amend. Plaintiff’s First, Second, and Third Causes of
     Action against Brunett are DISMISSED, with leave to amend. An
     amended complaint may be filed and served no later than June
     10,2019. Failure to file by that date will waive the right to do so.
     The Court does not grant leave to add new defendants or new
     claims. Leave to add new defendants or new claims must be
     sought by a separate, properly noticed motion. 13

          IT IS SO ORDERED.


      Date: May 13, 2019                     ___________________________
                                             Dale S. Fischer
                                             United States District Judge




     13Plaintiff is ordered to comply with this Court’s requirements for filing
     documents, including tabbing all exhibits to his amended complaint.



                                           12
